DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Office Action mailed December 24, 2020, applicant submitted an amendment filed on March 12, 2021, in which the applicant amended and requested reconsideration.
Response to Arguments
Applicants argue that the prior art cited fails to teach the claims as amended.  Applicants’ arguments are persuasive, but are moot in view of new grounds of rejection.  Furthermore, when contemplating claim amendments, Applicants are advised to review the prior art cited.  For example, Chung (which was cited on the 892 on 11/20/2020) teaches personalizing device settings as recited in the claim amendments (fig. 10-11 with col. 24, lines 28-48).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-11 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwok-Suzuki et al. (PGPUB 2016/0070898), hereinafter referenced as Kwok-Suzuki in view of Shimy et al. (PGPUB 2011/0069940), hereinafter referenced as Shimy.

Regarding claims 1, 9 and 17-18, Kwok-Suzuki discloses a method, apparatus and medium, hereinafter referenced as a method for outputting information, comprising: 
at least one processor (processor; p. 0144); and 
a memory storing instructions, wherein the instructions when executed by the at least one processor (memory; p. 0145), cause the at least one processor to perform operations, the operations comprising:
receiving a message of requesting to enter a target user mode, the message being inputted by a first user (user request access and based on authentication, access can be granted; p. 0027, 0050); 
determining identity information of the first user (identify or authenticate an individual; p. 0025-0029); 
determining whether the target user mode matches the identity information of the first user (determine that a child is trying to watch an adult movie; p. 0050); and 
selecting, if the target user mode matches the identity information, an operation option page matching the target user mode from a preset operation option page set, to output the operation option page (granting access/displaying appropriate data; p. 0033, 0050), but does not specifically teach wherein different user modes correspond to different operation options of operation option pages, and each operation option 
Shimy discloses a method wherein different user modes correspond to different operation options of operation option pages (customization of the media guidance application), and each operation option comprises at least one of a channel option (favorite channel; p. 0044), a sound option (sound; p. 0131), an image option (p. 0046, 0073), a font option (p. 0044) and a language option (p. 0161), to personalize data.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to select settings according to users preferences.
Regarding claims 2 and 10, Kwok-Suzuki discloses a method further comprising: 
selecting, if the target user mode does not match the identity information, an operation option page matching a user mode matching the identity information of the first user from the preset operation option page set, to output the operation option page (access ineffective; p. 0036, 0097, 0100-0106).
Regarding claims 3 and 11, Kwok-Suzuki discloses a method wherein the determining identity information of the first user comprises: 
in response to receiving first voice of the first user, generating a first voiceprint characteristic vector based on the first voice (voice sample; p. 0035, 0051-0053); and 
inputting the first voiceprint characteristic vector into a pre-trained voiceprint recognition model (training; p. 0060) to obtain the identity information of the first user, the recognition model being used to represent a corresponding relationship between the 
Regarding claims 7 and 15, it is interpreted and rejected for similar reasons as set forth above.  In addition, Shimy discloses a method wherein the identity information comprises at least one of: 
gender, age (age groups) or family member identifier (family; p. 0054).
Regarding claims 8 and 16, Kwok-Suzuki discloses a method further comprising: 
in response to receiving second voice of a second user, generating a second voiceprint characteristic vector based on the second voice (voice sample; p. 0035, 0051-0053); 
inputting the second voiceprint characteristic vector into a voiceprint recognition model to obtain identity information of the second user, the recognition model being used to represent a corresponding relationship between the voiceprint characteristic vector (voice sample; p. 0035, 0051-0053) and the identity information of the user (identity; p. 0025-0029); and 
determining a younger user from the first user and the second user, and selecting an operation option page matching a user mode corresponding to the younger user from the preset operation option page set to output the operation option page (adult vs. child; p. 0050). 




Claim 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwok-Suzuki in view of Shimy and in further view of Shelton et al. (USPN 10,019,561), hereinafter referenced as Shelton.

Regarding claims 4 and 12, Kwok-Suzuki and Shimy disclose a method as described above, but does not specifically teach wherein the determining identity information of the first user comprises: 
outputting a question for verifying user identity information; 
determining, in response to receiving reply information inputted by the first user, whether an answer matching the reply information is included in a predetermined answer set, the answer corresponding to the user identity information; and 
determining, if the answer is included in the predetermined answer set, the user identity information corresponding to the answer matching the reply information as the identity information of the first user. 
Shelton discloses a method as described above, but does not specifically teach wherein the determining identity information of the first user comprises: 
outputting a question for verifying user identity information (security question; col. 2, line 22-33, col. 12, lines 32-50 and col. 13, line 65 – col. 14, line 10); 
determining, in response to receiving reply information inputted by the first user, whether an answer matching the reply information is included in a predetermined answer set, the answer corresponding to the user identity information (matching; col. 2, line 22-33, col. 12, lines 32-50 and col. 13, line 65 – col. 14, line 10); and 

Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to provide additional authentication without sacrificing convenience of the user.

Claim 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwok-Suzuki and Shimy and in further view of Vair et al. (PGPUB 2011/0040561), hereinafter referenced as Vair.

Regarding claims 5 and 13, Kwok-Suzuki and Shimy disclose a method as described above, but does not specifically teach wherein the generating a first voiceprint characteristic vector based on the first voice comprises: 
importing the first voice into a pre-trained universal background model to perform mapping to obtain a first voiceprint characteristic super-vector, the universal background model being used to represent a corresponding relationship between voice and the voiceprint characteristic super-vector; and 
performing a dimension reduction on the first voiceprint characteristic super-vector to obtain the first voiceprint characteristic vector. 
Vair discloses a method wherein the generating a first voiceprint characteristic vector based on the first voice comprises: 

performing a dimension reduction on the first voiceprint characteristic super-vector to obtain the first voiceprint characteristic vector (a dimensionality reduction; p. 0039), to allow better accuracy improvement on speaker recognition task. 
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to assist with providing accurate recognition results.

Claim 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwok-Suzuki in view of and Shimy and in further view of Junqua et al. (USPN 9,415,257), hereinafter referenced as Junqua.

Regarding claims 6 and 14, Kwok-Suzuki and Shimy disclose a method as described above, but does not specifically teach a method further comprising: 
recording, in response to determining the first user belonging to a predetermined population group according to the identity information of the first user, a time point of determining the identity information of the first user as a viewing start time of the first user; and 
outputting time prompting information or performing a turnoff operation, in response to determining at least one of a difference between a current time and the 
Junqua discloses a method comprising:
selecting, if the target user mode does not match the identity information, an operation option page matching a user mode matching the identity information of the first user from the preset operation option page set, to output the operation option page (providing control and only allowing a child to access certain channels; col. 2, line 64 – column 3, line 5);
importing the first voice into a pre-trained universal background model to perform mapping to obtain a first voiceprint characteristic super-vector, the universal background model being used to represent a corresponding relationship between voice and the voiceprint characteristic super-vector (col. 8, line 39 – col. 9, line 59 and col. 10, line 42-64); and 
performing a dimension reduction on the first voiceprint characteristic super-vector to obtain the first voiceprint characteristic vector (dimension reduction; col. 8, line 39 – col. 9, line 59 and col. 10, line 42-64);
recording (logging), in response to determining the first user belonging to a predetermined population group according to the identity information of the first user (young kids/children/certain viewers), a time point of determining the identity information of the first user as a viewing start time of the first user (viewing duration; col. 1, lines 55-67 with col, 3, line 15-26); and 

Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to enhance ease, use and versatility of devices.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAKIEDA R JACKSON/           Primary Examiner, Art Unit 2657